Opinion by
Cline, J.
It was stipulated that the embossed metal buttons in question are similar in all material respects to those the subject of United States v. Bailey (30 C. C. P. A. 228, C. A. D. 237). Inasmuch as the merchandise in question was entered prior to the effective date of the trade agreement with Czechoslovakia (T. D. 49458) the lower rate referred to therein was held not applicable to the buttons in question. ’They were therefore held dutiable at 45 percent under paragraph 349 as claimed.